Exhibit 10.3


EXECUTIVE CHANGE IN CONTROL RETENTION AGREEMENT




THIS AGREEMENT by and between Arrow Electronics, Inc., a New York corporation
(the “Company”), and ______________________ (the “Executive”) is made as of
_________  __, 2013 (the “Effective Date”).


WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company's key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.


NOW, THEREFORE, as an inducement for and in consideration of Executive remaining
in its employ, the Company agrees that Executive shall receive the severance
benefits set forth in this Agreement in the event Executive's employment with
the Company is terminated under the circumstances described below.


1.           Key Definitions.


As used herein, the following terms shall have the following respective
meanings.


1.1           “Annual Bonus” means the annual bonus payable to Executive under
the Company’s Management Incentive Compensation Plan (MICP), or such other or
successor annual bonus program in which Executive participates from time to
time.
 
1.2           “Base Salary” means Executive’s annual base salary, as in effect
immediately prior to the Change in Control Date.
 
1.3           “Change in Control” means the occurrence of any of the following
events:
 
(i)           any Person (within the meaning of Section 13(d) or 14(d) of the
Exchange Act), entity or affiliated group becoming the beneficial owner or
owners (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
more than thirty percent (30%) of the outstanding equity securities of the
Company, or otherwise becoming entitled to vote shares representing more than
thirty percent (30%) of the total voting power of the Company’s then-outstanding
securities eligible to vote to elect members of the Board (the “Voting
Securities”);
 
(ii)           a consolidation or merger (in one transaction or a series of
related transactions during the twelve (12) month period ending on the date of
the most recent acquisition) of the Company pursuant to which the holders of the
Company’s equity securities immediately prior to such transaction (or series of
related transactions during the twelve (12) month period ending on the date of
the most recent acquisition) would not (i) be the holders immediately after such
transaction (or series of related transactions during the twelve (12) month
period ending on the date of the most recent acquisition) of more than fifty
percent (50%) of the Voting Securities of the entity surviving such transaction
(or series of related transactions during the twelve (12) month period ending on
the date of the most recent acquisition) in substantially similar proportions
that they held equity securities of the Company prior to such transaction (or
series of related transactions during the twelve (12) month period ending on the
date of the most recent acquisition);
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           the sale of all or substantially all of the assets of the
Company to any other Person, in one transaction or a series of related
transactions during the twelve (12) month period ending on the date of the most
recent transaction (it being understood that a spin-off of shares of capital
stock of any subsidiary of the Company or a distribution of other assets of the
Company as a dividend to its shareholders does not constitute a sale thereof);
 
(iv)           during any period of twelve (12) consecutive months commencing on
or after the Effective Date, individuals who as of the beginning of such period
constituted the entire Board (together with any new directors (other than those
new directors elected in connection with an actual or threatened proxy contest
or any other actual or threatened solicitation of proxies) whose election by
such Board or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors of the Company, then still in
office, who were directors at the beginning of the period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority thereof;
 
(v)           the approval of the shareholders of the Company of the liquidation
or dissolution of the Company; provided, that a transaction shall not constitute
a Change in Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
similar proportions by the Persons who hold the Company’s securities immediately
before such transaction.
 
1.4            “Change in Control Date” means the first date on which a Change
in Control occurs.  Notwithstanding anything in this Agreement to the contrary,
if (a) a Change in Control occurs, (b) Executive's employment with the Company
is terminated prior to the date on which the Change in Control occurs, and (c)
it is reasonably demonstrated by Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with or in anticipation of a Change in Control, then for all purposes of this
Agreement the “Change in Control Date” shall mean the date immediately prior to
the date of such termination of employment.
 
1.5           “Cause” means, subject to the conditions below, (i) Executive’s
conviction of (or plea of no contest or guilty to) a felony, (ii) Executive’s
willful failure to perform, in any material respect, Executive’s material duties
and responsibilities to the Company (other than any failure resulting from
Executive’s physical or mental injury, illness or incapacity), (iii) Executive’s
willful failure to comply, in any material respect, with any lawful policy
adopted by the Company and communicated to Executive in writing, or (iv)
Executive’s willful misconduct in performing Executive’s duties to the Company
under this Agreement.  Notwithstanding the foregoing, any breach or failure
described in clauses (ii), (iii) or (iv) above will constitute Cause only after
(a) the Company delivers to Executive a Notice of Termination (as described in
Section 2.2 hereof), and (b) Executive fails to cure that breach or failure
within 15 business days following Executive’s receipt of the Company’s Notice of
Termination.  No act or failure to act by Executive will be deemed to be
“willful” under clauses (ii), (iii) or (iv) above if that act or failure to act
was committed or omitted by Executive in good faith and in a manner he
reasonably believed to be in the best interest of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6           “Good Reason” means, subject to the conditions below, (i) any
reduction in Executive's Base Salary or Annual Bonus target percentage, (ii) a
material failure by the Company to pay any Base Salary, Annual Bonus or other
compensation, equity compensation or employee benefit to Executive when due,
(iii) any adverse change in Executive’s position or title, (iii) any material
diminution in Executive’s duties, responsibilities or authority, (iv) the
assignment to Executive of any material duty inconsistent with Executive’s
position or title (v) the relocation of Executive’s principal place of
employment to more than 50 miles from the location in effect immediately prior
to the Change in Control Date.  Notwithstanding the foregoing, any occurrence,
condition or event described in clauses (i) through (v) above will constitute
Good Reason only after (1) Executive delivers to the Company a Notice of
Termination (as described in Section 2.2 hereof), and (2) the Company fails to
cure that occurrence, condition or event within 15 business days following the
Company’s receipt of Executive’s Notice of Termination.
 
1.7           “Disability” means due to illness, injury or a physical or
medically recognized mental condition, (i) Executive is unable to perform
Executive’s duties and responsibilities with reasonable accommodation for 120
consecutive calendar days, or 180 calendar days during any twelve-month period,
as determined by a physician agreed to by the Company and Executive, or (ii)
Executive is considered disabled for purposes of receiving/qualifying for
long-term disability benefits under any group long-term disability insurance
plan or policy offered by Company in which Executive participates.
 
1.8           “Release Effective Date” shall have the meaning given in Section
3.6(b) hereof.
 


2.           Employment Status; Termination Following Change in Control.


2.1           Term of Agreement; Not an Employment Contract.  The term of this
Agreement shall begin on the Effective Date and shall continue in effect, with
respect to a Change in Control Date that occurs during Executive’s period of
employment with the Company, and for such periods following any such Change in
Control Date as expressly provided herein.  Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain Executive as an employee and that this Agreement does
not prevent Executive from terminating employment at any time.  If Executive's
employment with the Company terminates for any reason and subsequently a Change
in Control shall occur, Executive shall not be entitled to any benefits
hereunder except as otherwise provided pursuant to Section 1.4.


2.2           Termination of Employment.


(a)           If the Change in Control Date occurs, any termination of
Executive's employment by the Company or by Executive within twenty-four (24)
months following the Change in Control Date (other than due to the death of
Executive) shall be communicated by a written notice to the other party hereto
(the “Notice of Termination”), given in accordance with Section 7.  Any Notice
of Termination shall: (i) indicate the specific termination provision (if any)
of this Agreement relied upon by the party giving such notice, (ii) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated and (iii) specify the Date of Termination (as defined
below).  The effective date of an employment termination (the “Date of
Termination”) shall be the close of business on the date specified in the Notice
of Termination (which date may not be less than 15 days or more than 30 days
after the date of delivery of such Notice of Termination), in the case of a
termination other than one due to Executive's Disability, or the date of
Executive's death, as the case may be.  In the event the Company fails to
satisfy the requirements of Section 2.2(a) regarding a Notice of Termination,
the purported termination of Executive’s employment pursuant to such Notice of
Termination shall not be effective for purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           The failure by Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting any such fact or circumstance in enforcing Executive's or the
Company's rights hereunder.


(c)           Any Notice of Termination for Cause given by the Company must be
given within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Cause.  Prior to any Notice of Termination for Cause being given
(and prior to any termination for Cause being effective), Executive shall be
entitled to a hearing before the Board at which Executive may, at Executive’s
election, be represented by counsel and at which Executive shall have a
reasonable opportunity to be heard.  Such hearing shall be held on not less than
15 days prior written notice to Executive stating the Board’s intention to
terminate Executive for Cause and stating in detail the particular event(s) or
circumstance(s) which the Board believes constitutes Cause for termination.


(d)           Any Notice of Termination for Good Reason given by Executive must
be given within 90 days of the occurrence of the event(s) or circumstance(s)
which constitute(s) Good Reason.


3.           Benefits to Executive.


3.1           Compensation.  If the Change in Control Date occurs and
Executive's employment with the Company terminates within twenty-four (24)
months following the Change in Control Date, Executive shall be entitled to the
following benefits:


(a)           Termination Without Cause or for Good Reason.  If Executive's
employment with the Company is terminated by the Company (other than for Cause,
Disability or death) or by Executive for Good Reason within twenty-four (24)
months following the Change in Control Date, then Executive shall be entitled to
the following benefits:
 
 
 

--------------------------------------------------------------------------------

 


(i)           the Company shall pay to Executive a lump-sum cash payment on the
Release Effective Date in the aggregate of the following amounts:


(1)           an amount equal to (a) [__]1 multiplied by (b) the sum of (x) the
greater of Executive’s annual Base Salary as in effect immediately prior to the
Change in Control Date or the Date of Termination and (y) the greater of
Executive’s target Annual Bonus as in effect immediately prior to the Change in
Control Date or the Date of Termination; and


(2)           Executive’s accrued but unpaid Base Salary through the Date of
Termination, vacation pay earned but not used in the calendar year of
termination, any unreimbursed reimbursable expenses, and all rights and benefits
under the employee benefit plans of the Company in which Executive is then
participating, and (ii) any previously awarded but unpaid Annual Bonus for a
completed calendar year prior to the Date of Termination (collectively, the
“Accrued Obligations”);


(ii)           the Company will also pay Executive a lump-sum cash payment equal
to the product of (A) the Annual Bonus, if any, that Executive would have earned
for the calendar year in which the Date of Termination occurs, based on actual
achievement of the applicable performance goals for such year (as determined on
a basis consistent with that for other senior executives) and (B) a fraction,
the numerator of which is the number of days Executive was employed by the
Company during the year of termination and the denominator of which is the
number of days in such year (the “Pro-Rata Bonus”).  This amount shall be paid
on the date that Annual Bonuses are normally paid, but in no event later than
March 15th of the year following the year in which the Date of Termination
occurs;


(iii)           for a period of [__]2 months after the Date of Termination,
Executive and Executive’s eligible dependents shall remain covered under the
Company’s health care plan on the same basis as an active employee until the
earlier of (A) Executive becoming eligible for Medicare (or comparable
governmental health coverage), or (B) the commencement date of comparable health
care benefits from a new employer; and


(iv)           to the extent not previously paid or provided, the Company shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided or which Executive is eligible to receive following Executive's
termination of employment under any plan, program, policy, practice, contract or
agreement of the Company and its affiliated companies (other than severance
benefits) (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).


(b)           Resignation without Good Reason; Termination for Cause or by
Reason of Death or Disability.  If Executive voluntarily terminates Executive’s
employment with the Company within twenty-four (24) months following the Change
in Control Date, excluding a termination for Good Reason, or if Executive's
employment with the Company is terminated by reason of Executive's death or
Disability within twenty-four (24) months following the Change in Control Date,
then the Company shall (i) pay Executive (or Executive’s estate, if applicable),
a lump sum cash payment within thirty (30) days after the Date of Termination,
in an amount equal to the Accrued Obligations and (ii) timely pay or provide to
Executive the Other Benefits.
 
 

--------------------------------------------------------------------------------

1 Insert “3” for the CEO and “2” for EC members.
 
2 Insert “36” for the CEO and “24” for EC members.
 
 
 

--------------------------------------------------------------------------------

 

 
3.2           Equity Compensation.  For the avoidance of doubt, in addition to
the rights and benefits otherwise provided under this Agreement, Executive shall
be entitled to all rights and benefits set forth under any of the Company’s
equity compensation plans (and applicable award agreements), including upon a
Change in Control, which shall be governed by the terms and conditions of such
plans and award agreements.
 
3.3           Parachute Payments.  Notwithstanding anything in this Agreement to
the contrary, in the event it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended (the “Code”)) to or
for the benefit of Executive, whether paid or payable pursuant to this Agreement
(including, without limitation, the accelerated vesting of any equity or
incentive awards held by Executive) or otherwise would be subject to the excise
tax imposed by Section 4999 of the Code, then Executive shall be entitled to
receive (A) the greatest amount so that no portion the payments shall be an
excess parachute payment (the “Limited Amount”), or (B) if the amount of
payments otherwise paid or provided (without regard to clause (A)) reduced by
all taxes applicable thereto (including, for the avoidance of doubt, the excise
tax imposed by Section 4999 of the Code) would be greater than the Limited
Amount reduced by all taxes applicable thereto, then the amount of payments
shall be the amount otherwise payable.  Any reductions described in the
preceding sentence shall be done in the manner that is least economically
disadvantageous to Executive.  Where the decision to cut back between two
amounts is economically equivalent, but the amounts are payable at different
times, the amounts will be reduced on a pro rata basis.
 
3.4           Compliance with Section 409A.
 
(a)  Six Month Delay for Specified Employees.  If any payment, compensation or
other benefit provided to Executive in connection with Executive’s employment
termination is determined, in whole or in part, to constitute "nonqualified
deferred compensation" within the meaning of Section 409A of the Code and
Executive is a specified employee as defined in Section 409A(2)(B)(i), no part
of such payments shall be paid before the day that is six (6) months plus one
(1) day after Executive's employment is terminated (the "New Payment
Date").  The aggregate of any payments that otherwise would have been paid to
Executive during the period between the date of termination and the New Payment
Date shall be paid to Executive in a lump sum on such New Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.


(b)  Compliance. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code, so as to prevent
inclusion in gross income of any amounts payable or benefits provided hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts or benefits would otherwise actually be distributed, provided or
otherwise made available to Executive.  This Agreement shall be construed,
administered, and governed in a manner consistent with this intent.  If and to
the extent that any payment or benefit under this Agreement is determined by the
Company to constitute “non-qualified deferred compensation” subject to Section
409A of the Code and is payable to Executive by reason of Executive’s
termination of employment, then such payment or benefit shall be made or
provided to Executive only upon a “separation from service” as defined for
purposes of Section 409A of the Code.  Each severance payment under this
Agreement will be considered a “separate payment” and not one of a series of
payments for purposes of Section 409A of the Code.  In no event will the Company
or its affiliates be liable for any additional tax, interest or penalties that
may be imposed on Executive under Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code.
 
 
 

--------------------------------------------------------------------------------

 

 
3.5           Mitigation.  Executive shall not be required to mitigate the
amount of any payment or benefits provided for in this Section 3 by seeking
other employment or otherwise. Further, except as provided in Section
3.1(a)(iii) with regard to health benefits, the amount of any payment or
benefits provided for in this Section 3 shall not be reduced by any compensation
earned by Executive as a result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by Executive to the
Company or otherwise.
 
3.6           Release.


(a)           As a condition precedent to receiving the payments and benefits as
provided in Section 3.1, Executive agrees to execute (and not revoke) a general
release of claims (the “Release”), in the form attached as Exhibit A hereto.  If
Executive fails to execute and deliver the Release, or revokes the Release,
Executive agrees that he shall not be entitled to receive the payments and
benefits described in Section 3.1.  For purposes of this Agreement, the Release
shall be considered to have been executed by Executive if it is signed by
Executive’s legal representative in the case of legal incompetence or on behalf
of Executive's estate in the case of Executive’s death.


(b)           Payment of any amounts described hereunder that are subject to the
Release will begin on the 60th day following the Date of Termination (the
“Release Effective Date”), with the first such payment to include any amounts
attributable to payroll intervals occurring prior to such date, provided,
however, that, to the extent that the payments are exempt from Section 409A,
such exempt payments shall be made beginning with the first payroll date
following the effectiveness of the Release.


4.           Restrictive Covenant Agreement.  In consideration of Executive’s
employment by the Company and the rights and benefits of Employee provided by
the Agreement, on the Effective Date, Employee will enter into the Restrictive
Covenant Agreement in the form attached as Exhibit B hereto. 


5.           Dispute Resolution.
 
5.1           Governing Law/Dispute Resolution.  Any dispute or controversy
arising under or in connection with this Agreement or Executive’s employment
with the Company shall be settled exclusively by arbitration, conducted before a
single arbitrator in New York, New York in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association then in effect.  The decision of the arbitrator will be final and
binding upon the parties hereto.  Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.  The parties acknowledge and agree that
in connection with any such arbitration and regardless of outcome, each party
shall pay all of its own costs and expenses.  Notwithstanding the foregoing, ay
action for injunctive relief under Section 2 of the Restrictive Covenants
Agreement shall be settled exclusively by a state or Federal court located in
New York, New York. 
 
 
 

--------------------------------------------------------------------------------

 
 


5.2           Expenses.  Promptly upon request, but no later than 90 days after
the fees and expenses are incurred, the Company shall pay all reasonable legal
fees and related expenses incurred by Executive in connection with the Agreement
following a Change in Control of the Company including, without limitation, all
such fees and expenses, if any, incurred in contesting or disputing any such
termination, in seeking advice with respect to the matters set forth in Section
3.3 or in seeking to obtain or enforce any right or benefit provided by this
Agreement.


6.           Successors.


6.1           Successor to Company.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no such succession had taken place.  Failure
of the Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if Executive elects to terminate employment, except that
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination.  As used
in this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.


6.2           Successor to Executive.  This Agreement shall inure to the benefit
of and be enforceable by Executive's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If Executive should die while any amount would still be payable to
Executive or Executive’s family hereunder if Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the executors, personal representatives or
administrators of Executive's estate.


7.           Notice.  All notices and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid and addressed, to Executive at the address on record
with the Company, or to the Company directed to the attention of the Chairman or
the Board or the President of the Company, with a copy to the Secretary of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of a change of
address shall be effective only upon receipt.
 
 
 

--------------------------------------------------------------------------------

 

 
8.           Miscellaneous.


8.1           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


8.2           Waivers.  No waiver by Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.


8.3           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.


8.4           Tax Withholding.  Any payments provided for hereunder shall be
paid net of any applicable tax withholding required under federal, state or
local law.


8.5           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled.


8.6           Amendments.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and Executive.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 


 


 
 
 

--------------------------------------------------------------------------------

 


 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first set forth above.
 



 
ARROW ELECTRONICS, INC.
 
 
Dated: ____________, 2013
By: /s/ Gretchen Zech
         
Name:
Gretchen Zech
     
Senior Vice President, Global Human Resources
         
EXECUTIVE
             



 


 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 


 
RELEASE
 
_________ (“Executive”) hereby executes this Release of Claims (this “Release”)
as of the date hereof, pursuant to the terms of the Executive Change in Control
Retention Agreement of Arrow Electronics, Inc. (the “Company”), as in effect on
the date hereof (the “Change in Control Agreement”). As of the date hereof,
Executive and the Company have also entered into a Noncompetition and
Restrictive Covenants Agreement (the “Restrictive Covenants Agreement”) pursuant
to the terms of the Change in Control Agreement.
 
1.           Executive Change in Control Agreement
 
Executive has been terminated from employment with the Company under
circumstances that entitle Executive to certain rights and benefits under the
Change in Control Agreement, subject to the terms of this Release.  The rights
and benefits of Executive under the Change in Control Agreement are in
consideration of and subject to Executive’ execution, nonrevocation and
compliance with the terms of this Release.
 
2.           Release of Claims by Executive
 
b.           With the intention of binding Executive and Executive’s heirs,
executors, administrators and assigns (collectively, and together with
Executive, the “Executive Releasors”), hereby releases, remises, acquits and
forever discharges the Company and each of its subsidiaries and affiliates (the
“Company Affiliated Group”), and their past and present directors, employees,
agents, attorneys, accountants, representatives, plan fiduciaries, and the
successors, predecessors and assigns of each of the foregoing (collectively, and
together with the members of the Company Affiliated Group, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, that arise out of, or relate in any way to,
Executive’s employment with the Company or the termination of such employment
(collectively, “Released Claims”) and that Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any Company Released Party in any capacity, including any
and all Released Claims (i) arising out of or in any way connected with
Executive’s service to any member of the Company Affiliated Group (or the
predecessors thereof) in any capacity (including as an employee, officer or
director), or the termination of such service in any such capacity, (ii) for
severance or vacation benefits, unpaid wages, salary or incentive payments,
(iii) for breach of contract, wrongful discharge, impairment of economic
opportunity, defamation, intentional infliction of emotional harm or other tort,
(iv) for any violation of applicable federal, state and local labor and
employment laws (including all laws concerning unlawful and unfair labor and
employment practices) and (v) for employment discrimination under any applicable
federal, state or local statute, provision, order or regulation, and including,
without limitation, any claim under Title VII of the Civil Rights Act of 1964
(“Title VII”), the Age Discrimination in Employment Act (“ADEA”) and any similar
or analogous state statute, excepting only that no claim in respect of any of
the following rights shall constitute a Released Claim:
 
 
 

--------------------------------------------------------------------------------

 

 
5.           any right arising under, or preserved by, this Release or the
Change in Control Agreement;


6.           any claim related solely to Executive’s status as an equityholder
of the Company or any affiliate thereof;


7.           for avoidance of doubt, any right to indemnification under
(i) applicable law, (ii) the Change in Control Agreement, (iii) the by-laws or
certificate of incorporation of any Company Released Party, (iv) any other
agreement between Executive and a Company Released Party or (v) as an insured
under any director’s and officer’s liability insurance policy now or previously
in force; or


8.           for avoidance of doubt, any claim for benefits under any health,
disability, retirement, life insurance or similar employee benefit plan of the
Company Affiliated Group.


f.           No Executive Releasor shall file or cause to be filed any action,
suit, claim, charge or proceeding with any governmental agency, court or
tribunal relating to any Released Claim within the scope of this Section 2.


g.           In the event any action, suit, claim, charge or proceeding within
the scope of this Section 2 is brought by any government agency, putative class
representative or other third Party to vindicate any alleged rights of
Executive, (i) Executive shall, except to the extent required or compelled by
law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys’ fees,
if any, required to be paid to Executive by the Company as a consequence of such
action, suit, claim, charge or proceeding shall be repaid to the Company by
Executive within ten (10) calendar days of Executive’s receipt thereof.


h.           The amounts and other benefits set forth in the Change in Control
Agreement, to which Executive would not otherwise be entitled, are being paid to
Executive in return for Executive’s execution and nonrevocation of this Release
and Executive’s agreements and covenants contained in the Restrictive Covenant
Agreement.  Executive acknowledges and agrees that the release of claims set
forth in this Section 2 is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.


i.           The release of claims set forth in this Section 2 applies to any
relief in respect of any Released Claim of any kind, no matter how called,
including wages, back pay, front pay, compensatory damages, liquidated damages,
punitive damages, damages for pain or suffering, costs, and attorney’s fees and
expenses.  Executive specifically acknowledges that Executive’s acceptance of
the terms of the release of claims set forth in this Section 2 is, among other
things, a specific waiver of Executive’s rights, claims and causes of action
under Title VII, ADEA and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything contained herein purport, to be a waiver of any right
or claim or cause of action which by law Executive is not permitted to waive.
 
 
 

--------------------------------------------------------------------------------

 

 
4.           Voluntary Execution of Agreement.


BY EXECUTIVE’S SIGNATURE BELOW, EXECUTIVE ACKNOWLEDGES THAT:
 
i.           EXECUTIVE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A
PERIOD OF TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;


j.           IF EXECUTIVE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF
TWENTY-ONE (21) CALENDAR DAYS, EXECUTIVE KNOWINGLY AND VOLUNTARILY WAIVES AND
GIVES UP THIS RIGHT OF REVIEW;


k.           EXECUTIVE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF
SEVEN CALENDAR DAYS AFTER EXECUTIVE SIGNS IT BY MAILING OR DELIVERING A WRITTEN
NOTICE OF REVOCATION TO THE COMPANY NO LATER THAN THE CLOSE OF BUSINESS ON THE
SEVENTH CALENDAR DAY AFTER THE DAY ON WHICH EXECUTIVE SIGNED THIS RELEASE;


l.           THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
FOREGOING SEVEN-DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING
BEEN REVOKED;


m.           THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE
FOREGOING REVOCATION PERIOD REFERRED TO IN SECTION 3(c), AND FOLLOWING SUCH
REVOCATION PERIOD EXECUTIVE AGREES NOT TO CHALLENGE ITS ENFORCEABILITY; 


n.           EXECUTIVE IS AWARE OF EXECUTIVE’S RIGHT TO CONSULT AN ATTORNEY, HAS
BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY
TO CONSULT WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;


o.           NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE EXCEPT AS
SET FORTH IN THE CHANGE IN CONTROL AGREEMENT AND THIS RELEASE;


p.           EXECUTIVE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT
EXECUTIVE HAS NOT RELIED ON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL,
NOT SET FORTH IN THIS DOCUMENT OR THE CHANGE IN CONTROL AGREEMENT, AND WARRANTS
AND REPRESENTS THAT EXECUTIVE IS SIGNING THIS RELEASE KNOWINGLY AND VOLUNTARILY.
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Executive has acknowledged, executed and delivered this
Release as of [INSERT DATE].



 

 
EXECUTIVE:
         
 
 
                         

 
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 


FORM OF RESTRICTIVE COVENANTS AGREEMENT




THIS RESTRICTIVE COVENANTS AGREEMENT (the “Agreement”) is made as of
________  __, 2013 (the “Effective Date”) by and between Arrow Electronics Inc.
(the “Company”) and   ____________  (“Executive”), pursuant to the terms of the
Executive Change in Control Retention Agreement as in effect on the date hereof
(the “Change in Control Agreement”).


WHEREAS, Executive acknowledges and recognizes the highly competitive nature of
the business of the Company;
 
WHEREAS, Executive acknowledges that he/she will be provided with access to
sensitive, proprietary and confidential information of the Company and will be
provided with the opportunity to develop relationships with clients, prospective
clients, employees and other agents of the Company, which, in each case,
Executive acknowledges and agrees constitute valuable assets of the Company; 
 
WHEREAS, in connection with Executive’s execution of the Change in Control
Agreement, Executive agrees to be subject to the restrictive covenants as set
forth in this Agreement;
 
NOW THEREFORE, for good and valuable consideration, including Executive’s rights
under the Change in Control Agreement, as of the Effective Date, the parties
agree as follows:
 


2.
Restrictive Covenants.



(a)           Disclosure of Information. During the period of Executive’s
employment with the Company (the “Period of Employment”) and for all periods
thereafter, Executive will not, directly or indirectly, use, attempt to use,
disclose or otherwise make known to any person or entity (other than to the
Board of Directors of the Company or otherwise in the course of the business of
the Company, its subsidiaries or affiliates and except as may be required by
applicable law):


 (i)  any knowledge or information, including, without limitation, lists of
customers or suppliers, trade secrets, know-how, inventions, discoveries,
processes and formulae, as well as all data and records pertaining thereto,
which Executive may acquire in the course of Executive’s employment, in any
manner which may be detrimental to or cause injury or loss to the Company, its
subsidiaries or affiliates; or
 
  (ii)  any knowledge or information of a confidential nature (including all
unpublished matters) relating to, without limitation, the business, properties,
accounting, books and records, trade secrets or memoranda of the Company, its
subsidiaries or affiliates, which he knows or may come to know in any manner
which may be detrimental to or cause injury or loss to the Company, its
subsidiaries or affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 


(b)            Non-Competition. During the Period of Employment and for a period
of  [__]3 months after the effective date of Executive’s termination of
employment with the Company for any reason (the “Restricted Period”),  Executive
will not, directly or indirectly, engage or become interested in the United
States, Canada or Mexico or any other geographic area in which Executive has
Company-related responsibilities (whether as an owner, shareholder, partner,
lender or other investor, director, officer, employee, consultant or otherwise)
in the business of distributing electronic parts, components, supplies or
systems, system assembly, production and development of information databases,
online engineering tools and reverse logistics, providing services to industrial
and commercial users of electronic components, providing enterprise computing
solutions, or any other business in which the Company engages as of the Change
in Control Date (as defined in the Change in Control Agreement) or any other
business that is competitive with the principal business or businesses then
conducted by the Company, its subsidiaries or affiliates (provided, however,
that nothing contained herein shall prevent Executive from acquiring or owning
less than 1 % of the issued and outstanding capital stock or debentures of a
corporation whose securities are listed on the New York Stock Exchange, American
Stock Exchange, or the National Association of Securities Dealers Automated
Quotation System, if such investment is otherwise permitted by the Company's
Human Resource and Conflict of Interest policies.


(c)           Solicitation.  During the Period of Employment and the Restricted
Period, Executive will not, directly or indirectly, solicit or participate in
the solicitation of any business of any type conducted by the Company, its
subsidiaries or affiliates, during said term or thereafter, from any person,
firm or other entity which was or at the time is a supplier or customer, or
prospective supplier or customer, of the company, its subsidiaries or
affiliates; or


(d)           Employment. During the Period of Employment and the Restricted
Period, Executive will not, directly or indirectly, employ or retain, or arrange
to have any other person, firm or other entity employ or retain, or otherwise
participate in the employment or retention of, any person who was an employee or
consultant of the Company, its subsidiaries or affiliates, at any time during
the period of twelve consecutive months immediately preceding such employment or
retention.


(e)           Non-Disparagement. During the Period of Employment and thereafter,
Executive will not make any disparaging statements about the Company, any of its
affiliates, or any of their respective officers and directors.


(f)           Preservation of Business.  During the Period of Employment,
Executive will use Executive’s best efforts to advance the business and
organization of the Company, its subsidiaries and affiliates, to keep available
to the Company, its subsidiaries and affiliates, the services of present and
future employees and to advance the business relations with its suppliers,
distributors, customers and others.
 
 

--------------------------------------------------------------------------------

3 Insert “24” for the CEO and “18” for EC members.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(g)           Patents and Copyrights, etc. Executive agrees, without additional
compensation, to make available to the Company all knowledge possessed by him
relating to any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which concern in any
way the business of the Company, its subsidiaries or affiliates, whether
acquired by Executive before or during Executive’s employment or retention
hereunder.  Any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which Executive
conceived of or made, related directly or indirectly to the business or affairs
of the Company, its subsidiaries or affiliates, or any part thereof, during the
Period of Employment, shall be and remain the property of the
Company.  Executive agrees promptly to communicate and disclose all such
methods, developments, inventions, processes, discoveries and/or improvements to
the Company and to execute and deliver to it any instruments deemed necessary by
the Company to effect the disclosure and assignment thereof to it. Executive
also agrees, on request and at the expense of the Company, to execute patent
applications and any other instruments deemed necessary by the Company for the
prosecution of such patent applications or the acquisition of Letters Patent in
the United States or any other country and for the assignment to the Company of
any patents which may be issued. The Company shall indemnify and hold Executive
harmless from any and all costs, expenses, liabilities or damages sustained by
Executive by reason of having made such patent applications or being granted
such patents.


(h)           Writings and Other Materials.  Any writings or other materials
written or produced by Executive or under Executive’s supervision (whether alone
or with others and whether or not during regular business hours), during the
Period of Employment which are related, directly or indirectly, to the business
or affairs of the Company, its subsidiaries or affiliates, or are capable of
being used therein, and the copyright thereof, common law or statutory,
including all renewals and extensions, shall be and remain the property of the
Company. Executive agrees promptly to communicate and disclose all such writings
or materials to the Company and to execute and deliver to it any instruments
deemed necessary by the Company to affect the disclosure and assignment thereof
to it.  Executive further agrees, on request and at the expense of the Company,
to take any and all action deemed necessary by the Company to obtain copyrights
or other protections for such writings or other materials or to protect the
Company's right, title and interest therein. The Company shall indemnify, defend
and hold Executive harmless from any and all costs, expenses, liabilities or
damages sustained by Executive by reason of Executive's compliance with the
Company's request.
 
(i)           Return of Documents.  Executive will promptly furnish in writing
to the Company, its subsidiaries or affiliates, any information reasonably
requested by the Company (including any third party confirmations) with respect
to any activity or interest Executive may have in any business.
 


 
 

--------------------------------------------------------------------------------

 
 
2.           Enforcement
 
(a)         Executive acknowledges and agrees that the foregoing time
limitations are reasonable and properly required for the adequate protection of
the business and the goodwill of the Company. In the event any such time
limitation is deemed to be unreasonable by any court of competent jurisdiction,
Executive agrees to the reduction of such time limitation to such period which
such court shall deem reasonable.  Executive acknowledges that the Company has
no adequate remedy at law and will be irreparably harmed if Executive breaches
or threatens to breach the provisions of this Section 4, and, therefore, agrees
that the Company shall be entitled to injunctive relief to prevent any breach or
threatened breach of such Section and that the Company shall be entitled to
specific performance of the terms of such Section in addition to any other legal
or equitable remedy it may have. Nothing in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies at law or in equity
that it may have or any other rights that it may have under any other agreement.
 
 (b)      Except as expressly herein provided, nothing contained herein is
intended to prevent Executive, at any time after the Date of Termination, from
either (i) being gainfully employed or (ii) exercising Executive’s skills and
abilities outside of such geographic areas, provided in either case the
provisions of this Agreement are complied with.

 
3.           Consideration.  Executive acknowledges that Executive’s severance
entitlements under the Change in Control Retention Agreement between the Company
and Executive constitutes valid consideration for the promises and commitments
made in this Agreement.


4.           General Terms


(a)           Integration, Governing Law, Choice of Forum.  Any action for
injunctive relief under this Agreement shall be settled exclusively by a state
or Federal court located in New York, New York.  Any other dispute or
controversy arising under or in connection with this Agreement or the Employee’s
employment with the Company shall be settled exclusively by arbitration,
conducted before a single arbitrator in New York, New York in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect.  The decision of the arbitrator will be
final and binding upon the parties hereto.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  The parties acknowledge
and agree that in connection with any such arbitration and regardless of
outcome, each party shall pay all of its own costs and expenses.
 
(b)           Severability.  Executive agrees that the provisions of this
Agreement constitute independent and severable covenants which shall survive the
termination of the Restricted Period and which shall be enforceable by the
Company notwithstanding any rights or remedies Executive may have under any
other provisions hereof.
 
(c)            Non-Assignment.  This Agreement, and the rights and obligations
hereunder, may not be assigned by the Company or Executive without written
consent signed by the other party; provided, that the Company may assign the
Agreement to any successor that continues the business of the Company.  This
Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)            Headings.  The headings in this Agreement are included for
convenience of reference only and shall not affect the interpretation of this
Agreement.
 
(e)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
 
 
 


[Signature page follows]


 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 




IN WITNESS WHEREOF, the Company and Executive have acknowledged, executed and
delivered this Agreement as of the day and year first set forth above.
 

 
ARROW ELECTRONICS, INC.
 
Dated: ____________, 2013
By: /s/ Gretchen Zech
 
Name:
Gretchen Zech
   
Senior Vice President, Global Human Resources
   
EXECUTIVE:
           

 



 
 